As filed with the Securities and Exchange Registration No. 033-75962* Commission on December 16, 2014 Registration No. 811-02513 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 63 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account C of Voya Retirement Insurance and Annuity Company One Orange Way, Windsor, Connecticut 06095-4774 Depositor’s Telephone Number, including Area Code: (860) 580-2824 J. Neil McMurdie, Senior Counsel Voya Legal Services One Orange Way, C2N, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective: X immediately upon filing pursuant to paragraph (b) of Rule 485 on pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Group Deferred
